                          UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                    CASE NO. 2:17-CV-14450-ROSENBERG/REINHART

 DARIEN X. EVANS,

      Plaintiff,
 v.

 ST. LUCIE COUNTY SCHOOL DISTRICT,

   Defendant.
_____________________________________/

                   ORDER DENYING MOTION FOR ATTORNEY’S FEES

         THIS MATTER is before the Court on Defendant St. Lucie County School District’s

Motion for Attorney’s Fees As Prevailing Party (the “Motion”). Mot., DE 70; see also Financial

Affidavit, DE 67. Plaintiff has not filed a response to the Motion, nor has he responded to the

Magistrate’s Order to Show Cause to Respond to the Motion, which required a written response

by June 20, 2019. See DE 89; DE 90.

         Through its Motion, Defendant seeks attorney’s fees as the prevailing party in this Title

VII action in which Plaintiff sought damages for discrimination, a hostile work environment, and

retaliation based on his race and sexual orientation. See Mot., DE 70; Compl., DE 1. In its Motion,

Defendant argues that “defendant is entitled to attorneys fees as a prevailing party and/or due to

the fact that the Plaintiff’s claims in this case were groundless, as it was clear at all times…that

termination of the Plaintiff was appropriate for the reasons set forth in the Defendants’ Motion for

Final Summary Judgment.” Id. ¶ 4.

         The facts of this case were fully set forth in the Court’s Order Granting Summary

Judgment. See Order, DE 65, 1-8.
       I.      Standard for Awarding Attorney’s Fees

       Title VII of the Civil Rights Act of 1964 authorizes the award of attorney’s fees in certain

circumstances. The statute provides that “In any action or proceeding under this subchapter the

court, in its discretion, may allow the prevailing party, … a reasonable attorney’s fee (including

expert fees) as part of the costs.” 42 U.S.C. § 2000e–5(k). “When a defendant is the prevailing

party on a civil rights claim, the Court has held, district courts may award attorney’s fees if the

plaintiff’s ‘claim was frivolous, unreasonable, or groundless,’ or if ‘the plaintiff continued to

litigate after it clearly became so.’” CRST Van Expedited, Inc. v. E.E.O.C., 136 S. Ct. 1642, 1646

(2016) (citing Christiansburg Garment Co. v. EEOC, 434 U.S. 412, 421-422 (1978)). This is a

“stringent” standard. Bonner v. Mobile Energy Services Co., LLC, 246 F.3d 1303, 1304 (11th Cir.

2001) (citing Hughes v. Rowe, 449 U.S. 5 (1980)).

       [I]t is important that a district court resist the understandable temptation to engage
       in post hoc reasoning by concluding that, because a plaintiff did not ultimately
       prevail, his action must have been unreasonable or without foundation. This kind
       of hindsight logic could discourage all but the most airtight claims, for seldom can
       a prospective plaintiff be sure of ultimate success. No matter how honest one’s
       belief that he has been the victim of discrimination, no matter how meritorious
       one’s claim may appear at the outset, the course of litigation is rarely predictable.
       Decisive facts may not emerge until discovery or trial. The law may change or
       clarify in the midst of litigation. Even when the law or the facts appear questionable
       or unfavorable at the outset, a party may have an entirely reasonable ground for
       bringing suit.

Christiansburg Garment Co., 434 U.S. at 421–22. See also Richardson v. Bay Dist. Sch., 560 F.

App’x 928, 929–30 (11th Cir. 2014) (“This ‘standard is so stringent that the plaintiff’s action must

be meritless in the sense that it is groundless or without foundation in order for an award of fees

to be justified.’”) (quoting Busby v. City of Orlando, 931 F.2d 764, 787 (11th Cir. 1991)).




                                                 2
        In the Eleventh Circuit, “[i]n deciding whether an action is so lacking in merit as to justify

awarding attorney’s fees to the prevailing defendant, the trial court is to consider the denominated

Sullivan factors, i.e., whether (1) the plaintiff established a prima facie case; (2) the defendant

offered to settle; and (3) the trial court dismissed the case prior to trial.” Bonner, 246 F.3d at 1304.

See also Sullivan v. School Bd. of Pinellas Cty., 773 F.2d 1182, 1189 (11th Cir. 1985). “These

factors, however, are only general guidelines, and frivolity determinations must be made on a case-

by-case basis.” Lawver v. Hillcrest Hospice, Inc., 300 F. App’x 768, 773–74 (11th Cir. 2008)

(citing Quintana v. Jenne, 414 F.3d 1306, 1310 (11th Cir. 2005)).

        “In determining whether a claim is frivolous, [the Court] ‘view[s] the evidence in the light

most favorable to the non-prevailing plaintiff.” Barnes v. Zaccari, 592 F. App’x 859, 872 (11th

Cir. 2015) (quoting Cordoba v. Gillard’s Inc., 419 F.3d 1169, 1179 (11th Cir. 2005) (emphasis in

original).

        II.    Discussion

        Here, Plaintiff’s Complaint alleged six counts of violations of Title VII and the Florida

Civil Rights Act. See Compl., DE 1. Summary judgment was granted in Defendant’s favor on all

counts. Order, DE 65. In light of the Court’s Order Granting Summary Judgment, the Court agrees

that Defendant was the prevailing party in this action. See id. Accordingly, the Court proceeds to

analyze the Sullivan factors. The Court analyzes the factors out of order, because the first factor

requires individual analysis of the merits of each count of the Complaint.




                                                   3
         A. The Sullivan Factors

         The second factor – an offer of settlement by Defendant – is neutral, because there is no

explicit offer of settlement apparent in the record. 1 Cf. Quintana v. Jenne, 414 F.3d 1306, 1310

(11th Cir. 2005) (“In the absence of evidence of an offer of a substantial amount in settlement, this

factor does not support either party.”). The third factor – dismissal prior to trial – weighs in

Defendant’s favor in that the case was resolved on summary judgment before trial. See Sullivan,

773 F.2d at 1189 (noting that frivolity findings are typically sustained in cases decided on summary

judgment due to a lack of evidence to support Plaintiff’s claims).

         1. Counts III (Sexual Harassment) and IV (Hostile Work Environment)

         The Court’s analysis of the first Sullivan factor (whether Plaintiff established his prima

facie case) requires parsing the individual counts of the Complaint. With regard to Counts III and

IV, the Plaintiff did not make out a prima facie case. Counts III and IV attempted to plead Title

VII violations based on Plaintiff’s sexual orientation. See Compl., DE 1; see also Order, DE 65,

4-5. However, Title VII claims based on sexual orientation are not cognizable under binding

Eleventh Circuit precedent. See Order, DE 65, 4-5. See also Bostock v. Clayton Cty. Bd. of

Comm’ers, 723 F. App’x 964, 964 (11th Cir. 2018) (confirming binding precedent in this Circuit

that “discharge for homosexuality is not prohibited by Title VII”) (emphasis in original). While

the Court recognizes that the Supreme Court has recently decided to review the Eleventh Circuit’s

position on Title VII sexual orientation claims, see Bostock v. Clayton Cty., Ga., 139 S. Ct. 1599

(2019) (granting writ of certiorari), Plaintiff made no representations during the pendency of this



1
 The Court notes that defense counsel’s billing records indicate that a “Proposal for Settlement to the Defendants”
was dictated by counsel. See DE 67, 16. However, it is not clear from the record, nor has Defendant argued, that this
offer of settlement was actually made or communicated to Plaintiff.
                                                          4
litigation that he was attempting to challenge the existing, binding precedent that barred his sexual

orientation claims as a matter of law. See e.g., 10/9/2019 Mot. Hr’g Tr.; see also Order, DE 65, 5-

6. Indeed, Plaintiff’s counsel conceded that summary judgment should be entered in Defendant’s

favor on Counts III and IV when the Court questioned counsel about this existing precedent at a

hearing on the Motion for Summary Judgment. See Order, DE 65, 4-5. Accordingly, the Court

concludes that these Counts were frivolous pursuant to Sullivan: Plaintiff did not establish his

prime facie case for either count, because sexual orientation claims cannot be brought in the

Eleventh Circuit. Cf. Richardson v. Bay Dist. Sch., 560 F. App’x 928, 930 (11th Cir. 2014)

(reversing award of attorney’s fees where the Eleventh Circuit had not “addressed a factually

similar…claim. [So,] there was no precedent from this Circuit squarely foreclosing Richardson’s

legal argument.”). Here, binding precedent did squarely foreclose Plaintiff’s Title VII sexual

orientation claims, and therefore those specific counts were meritless.

       Nonetheless, the Court notes that the primary reason that Counts III and IV were frivolous

– that sexual orientation claims are not cognizable Title VII claims in the Eleventh Circuit under

current precedent – was not raised by Defendant at either the motion to dismiss stage nor at

summary judgment. See Mot. to Dismiss, DE 12; Mot. for Summ. J., DE 48. The Court raised the

issue sua sponte at the hearing on the Motion for Summary Judgment. See DE 63; Order, DE 65,

4-6. And, Plaintiff’s counsel correctly did not object to the Court’s entry of summary judgment on

these counts. See Order, DE 65, 4-6.




                                                 5
           2. Counts I (Race Discrimination), II (Race Discrimination), and VI (Disparate
                 Treatment)

           Plaintiff also did not establish the prima facie case for Counts I (“Race Discrimination”),

II (“Race Discrimination”), or VI (“Disparate Treatment”). See Order, DE 65. Plaintiff’s counsel

conceded that Count I for Race Discrimination failed as a matter of law, because “the one-time

use of a [racial] slur was not sufficient to sustain the claim.” Id. at 5. And, the Court concluded

that Plaintiff had failed to meet his burden under McDonnell Douglas 2 to produce similarly situated

comparators to prove Plaintiff had been treated unequally to other employees for Counts II and

VI. See id. at 10-13 (discussing Count II), 21-22 (discussing Count VI). Accordingly, Plaintiff did

not establish a prima facie case in Counts I, II, and VI, and two of the three Sullivan factors weigh

in favor of awarding attorney’s fees to Defendant.

           Nevertheless, the Court finds that Counts I, II, and VI were not groundless. The Sullivan

factors provide guidelines, but a determination of frivolity “must be made on a case by case basis.”

Lawver v. Hillcrest Hospice, Inc., 300 F. App’x 768, 774 (11th Cir. 2008). Here, Plaintiff’s claims

were undeniably weak. Cf. id.; see also Order, DE 65. However, the Court does not find that

Counts I, II, and VI were “groundless or without foundation.” See Busby v. City of Orlando, 931

F.2d 764, 787 (11th Cir. 1991). Taking the facts of this case in the light most favorable to the non-

prevailing Plaintiff, Plaintiff’s claims had some factual support for his claims that he had been

discriminated against on the basis of his race and that he had been treated disparately on the basis

of his race. For instance, Plaintiff alleged, and Defendant did not deny, that Plaintiff had been

subjected to the use of offensive language with respect to his race and sexuality by colleagues. See

Pl. Resp., DE 52, 9; see also Def. SOF, DE 58, ¶ 21 (suggesting that Plaintiff had also used the


2
    411 U.S. 792 (1973).
                                                    6
same offensive language in jest with his colleagues but failing to deny that the language was used

by Plaintiff’s colleagues). It is also true that within a few months of filing a grievance for his

treatment, Plaintiff was placed on a temporary duty assignment and ultimately non-renewed for

the following school year. See Pl. Sec. Am. SOF., DE 59, ¶¶ 54-58. Finally, it is true that Plaintiff

proffered a comparator, who was similar in some respects to Plaintiff. See Order, DE 65, 11-13;

see also Pl. Resp., DE 52, 6. There were allegations that the comparator had also engaged in the

kind of conduct for which Defendant punished Plaintiff. See Pl. Sec. Am. SOF, DE 59, ¶¶ 77-79

(“[The comparator] failed to monitor during FSA testing.”). The Court ultimately concluded that

the comparator was not sufficiently similar to Plaintiff, based on Eleventh Circuit precedent

requiring that comparators be “nearly identical” to the Plaintiff. See Order, DE 65, 11-13.

However, Plaintiff’s failure to meet this high threshold for comparators does not render Plaintiff’s

claims groundless.

       As the Eleventh Circuit has articulated, “[c]are must be taken to remain sensitive to the

policy considerations militating against imposing fees on unsuccessful plaintiffs in discrimination

claims which might ‘discourage all but the most airtight claims’ and ‘undercut the efforts of

Congress to promote the vigorous enforcement provisions of Title VII.’” Bonner v. Mobile Energy

Servs. Co., 246 F.3d 1303, 1305 (11th Cir. 2001) (quoting Christianburg Garment Co. v. EEOC,

434 U.S. 412, 421-22 (1978)). Thus, the Court concludes that although weak, Plaintiff’s Counts I,

III, and IV were not groundless.

       3. Count V (Retaliation)

       In contrast to Counts I-IV and VI, on which the Court granted summary judgment because

Plaintiff had not established his prima facie case, the Court assumed without deciding that Plaintiff


                                                 7
had established his prima facie case for Count V, “Retaliation.” See Order, DE 65, 15. Nonetheless,

summary judgment was granted on this count, because the Defendant had responded with a

legitimate, non-retaliatory reason for the adverse employment actions taken against him, and

Plaintiff was unable to show the Defendant’s reasoning was pretextual. See id. at 14-20. With

regard to Count V, the first Sullivan factor is neutral, as the Court did not come to a conclusion

regarding Plaintiff’s prima facie case, even though summary judgment was granted in Defendant’s

favor. Thus, the only Sullivan factor that weighs clearly in favor of a finding that Count V was

frivolous is the third factor, because Count V was dismissed prior to trial.

        Upon review of the entire case file, including the briefing on summary judgment, the Court

finds that Count V, for Retaliation, was not groundless. Plaintiff alleged and produced evidence to

suggest that colleagues had used offensive language towards and about him, and he filed a

grievance in relation to this conduct. See Order, DE 65, 3-4, 14. Following the filing of his

grievance, Plaintiff was non-renewed for his position and issued a Letter of Reprimand. See id. A

review of the case file further reveals that the facts of this case were not straightforward, so much

so that the parties engaged in motion practice regarding the appropriateness of their respective

statements of facts. See DEs 48-62. See also Order, Section I-D, DE 65, 7-8 (“The Court notes that

the factual record in this case is not a model of clarity.”).

        Importantly, summary judgment was ultimately granted on Count V, because of the

Plaintiff’s inability to show pretext in the Defendant’s rationale for the adverse employment action

taken against him. See Order, DE 65. This is an impermissible basis on which to find Plaintiff’s

claim to be frivolous. Quintana v. Jenne, 414 F.3d 1306, 1311 (11th Cir. 2005) (“[p]laintiff should

not be assessed fees. . . because a defendant can offer convincing non-discriminatory reasons for


                                                   8
its actions.”) (citing EEOC v. Reichhold Chemicals, Inc., 988 F.2d 1564, 1571-72 (11th Cir.

1993)).

          In addition, the Court notes that unlike Counts I, III, and IV, which were summarily

dismissed following the hearing on Defendant’s summary judgment motion, Count V required

careful and detailed analysis of the parties’ respective arguments and versions of the facts. See

Order, DE 65, 14-20 (analyzing Count V alone). See Walker v. NationsBank of Fla. N.A., 53 F.3d

1548, 1559 (11th Cir. 1995) (“[A] plaintiff’s claim should not be considered groundless or without

foundation for the purpose of awarding fees to a prevailing defendant when the claims are

meritorious enough to receive careful attention and review.”); Busby v. City of Orlando, 931 F.2d

764, 787 (11th Cir. 1991).

          To summarize, the Court has concluded that Counts III and IV were frivolous. However,

the remaining counts were not so groundless or “patently devoid of legal merit to justify an

attorney’s fee award.” Richardson v. Bay Dist. Schools, 560 F. App’x 928, 930 (11th Cir. 2014).

          B. Calculating an Appropriate Award: Separating Billing on Frivolous v. Non-
                Frivolous Claims

          Because the Court has concluded that Plaintiff brought two frivolous claims and four non-

frivolous claims, the Court must next consider how much of Defendant’s billing is attributable to

each of those categories. “[T]he Supreme Court has held that when a litigation includes two civil

rights claims, and a defendant is entitled to attorney’s fees only with respect to one of the claims,

‘[t]he dispositive question is not whether attorney costs at all relate to a non-frivolous claim, but

whether the costs would have been incurred in the absence of the frivolous allegation.’” Turner v.

Inzer, 597 F. App’x 621, 622 (11th Cir. 2015) (emphasis added) (citing Fox v. Vice, 563 U.S. 826,

837 (2011)). “[I]f a frivolous claim occasioned the attorney’s fees at issue, a court may decide that

                                                  9
the defendant should not have to pay them. But if the defendant would have incurred those fees

anyway, to defend against non-frivolous claims, then a court has no basis for transferring the

expense to the plaintiff.” Fox v. Vice, 563 U.S. 826, 836 (2011) (adopting a but-for cause test to

analyze a claim for attorney’s fees where the plaintiff brought a mix of frivolous and non-frivolous

claims). In addition, the Eleventh Circuit has noted that allowing a civil rights defendant to receive

“attorney’s fees for an unsuccessful claim that is not frivolous” would “frustrate the goal of

Congress that the provisions of Title VII be enforced vigorously.” Quintana, 414 F.3d at 1312

(reviewing case law in sister circuits).

       The Court also notes that the Supreme Court has “emphasize[d]” that “the determination

of fees ‘should not result in a second major litigation.’ The fee applicant (whether a plaintiff or a

defendant) must, of course, submit appropriate documentation to meet ‘the burden of establishing

entitlement to an award.’ But trial courts need not, and indeed should not, become green-eyeshade

accountants.” Fox, 563 U.S. at 838 (quoting Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)).

       At the outset, the Court notes that Defendant’s Motion for Attorney’s fees is deficient for

failing to comply with Local Rule 7.1(a). The Rule requires that every motion be filed with a

“memorandum of law citing supporting authorities.” L.R. 7.1(a). A motion for attorney’s fees is

not excluded from this requirement. See id. Defendant did not file a memorandum of law in support

of its Motion.

       Beyond Defendant’s failure to comply with the Local Rule, Defendant has not

substantively met its burden to show its entitlement to attorney’s fees. Defendant’s Motion for

Fees is just two pages in length. See Mot., DE 70. The Motion does not include a single case

citation nor does it distinguish between the fees associated with defending one count or another.


                                                 10
See id. In substance, aside from relating the procedural history of the case, Defendant states its

entitlement to fees in just one paragraph:

       Defendant now also moves for attorneys fees in relation to its status as the
       prevailing party in this case. The Defendant would remind the Court that Plaintiff
       brought its action under various Federal Statutes [sic], including Title VII of the
       Civil Rights Act of 1964, as amended; and Florida Civil Rights Act. Defendant is
       entitled to attorneys fees as a prevailing party and/or due to the fact that the
       Plaintiff’s claims in this case were groundless, as it was clear at all time [sic] and
       thus should have been clear to the Plaintiff that termination of the Plaintiff was
       appropriate for the reasons set forth in the Defendants’ Motion for Final Summary
       Judgment.

Id. ¶ 4. This argument does not discuss the relevant Sullivan factors; it does not explain how

Plaintiff’s claims were groundless; it does not distinguish at all between the merits of Plaintiff’s

claims and the manner in which those claims were eventually resolved. See id. at 1-2.

       Defendant has also submitted thirty-four pages of billing records from this case, which

purportedly show that Defense counsel expended roughly 280 hours on this case, at a rate of

$200/hour, totaling $56,120.00 in fees from January to November of 2018. See DE 67. The Court

has scrutinized this filing, and finds that the overwhelming majority of the billing entries contained

therein were relevant and necessary to the defense of Plaintiff’s non-frivolous claims. For example,

bills for “attendance at initial discovery conference,” for which defense counsel billed 6.4 hours

on February 5, 2018, were incurred in the defense of both the frivolous and non-frivolous claims.

As a result, those bills are not recoverable. See Fox, 563 U.S. at 835.

       The only billing entry that the Court has identified as relating specifically to one of the two

frivolous claims is as follows: On August 10, 2018, defense counsel billed 1.7 hours for “Legal

research regarding plaintiff’s ability to sue for hostile work environment when he himself engaged

in conduct; done in preparation of reviewing and revising Defendant’s Motion for Final Summary


                                                 11
Judgment.” DE 67, 25. Although this billing entry appears to relate to Counts III and IV, which

the Court has concluded were frivolous, the Court exercises its discretion to deny attorney’s fees

for this entry for several reasons: Defendant’s theory that Plaintiff could not sue the Defendant

because the Plaintiff had participated in the use of some of the derogatory language that Plaintiff

complained of in his grievances and Complaint, was related not only to Plaintiff’s frivolous claims,

but also to Plaintiff’s non-frivolous claims. Based on the Court’s understanding of Plaintiff’s

claims, Count I, although labelled as a claim for discrimination, was also a hostile work

environment claim, based on the derogatory language allegedly used by Plaintiff’s colleagues,

which Defendant theorized that Plaintiff had used as well. See Order, DE 65, 5-7; see Mot. for

Summ. J., DE 48. Accordingly, even this billing entry that might be construed as directly related

to only the frivolous counts, is in fact, also relevant to the defense of a non-frivolous count.

       The Court also points out that Defendant’s Motion for Summary Judgment did not specify

which of its arguments applied to which counts. See id. Moreover, the Court notes that neither

Defendant’s Motion to Dismiss nor Motion for Summary judgment properly raised the fact that

Plaintiff’s sexual orientation is not a recognized protected class under Eleventh Circuit case law

on Title VII. See Mot. to Dismiss, DE 12; Mot. for Summ. J., DE 48. Therefore, Defendant never

raised the issue that rendered Counts III and IV frivolous. For all of these reasons, the Court finds

this billing entry is also non-recoverable.

       III.    Conclusions

       The Court concludes that although two of Plaintiff’s six counts were frivolous, Defendant

is not able to recover its attorney’s fees. The Court finds that Defendant’s attorney’s fees cannot

be fairly attributed to the defense of Plaintiff’s frivolous claims, nor were the frivolous claims the


                                                 12
but-for cause of any of Defendant’s legal expenses. Accordingly, Defendant’s request for fees

must be denied in its entirety. It is hereby ORDERED and ADJUDGED that the Motion for

Attorney’s Fees, DE 70, is hereby DENIED.

       DONE AND ORDERED in Chambers, West Palm Beach, Florida, this 22nd day of

August, 2019.

                                                  _______________________________
                                                  ROBIN L. ROSENBERG
                                                  UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record




                                             13
